Name: Commission Regulation (EC) No 1355/97 of 15 July 1997 establishing the supply balance for the Canary Islands in the rice products sector
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  economic policy;  trade;  plant product;  regions of EU Member States
 Date Published: nan

 16. 7 . 97 [ EN Official Journal of the European Communities No L 186/ 11 COMMISSION REGULATION (EC) No 1355/97 of 15 July 1997 establishing the supply balance for the Canary Islands in the rice products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof, Whereas the common detailed rules for the implementa ­ tion of the specific arrangements for the supply of certain agricultural products to the Canary Islands are laid down in Commission Regulation (EC) No 2790/94 f), as last amended by Regulation (EC) No 2883/94 (4); Whereas in order to apply Article 2 of Regulation (EEC) No 1601 /92 the forecast supply balance for the Canary Islands should be established for rice-sector products; whereas that balance must be established on the basis of the requirements of that region ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In application of Article 2 of Regulation (EEC) No 1601 /92, the forecast supply balance quantities in the rice sector benefiting from the exemption from import duty or from Community aid for products coming from the rest of the Community shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27 . 6 . 1992, p. 13 . (2 OJ No L 320, 11 . 12 . 1996, p. 1 . ( J) OJ No L 296, 17 . 11 . 1994, p. 23 . (4) OJ No L 304, 29 . 11 . 1994, p. 18 . No L 186/ 12 [ ENl Official Journal of the European Communities 16 . 7 . 97 ANNEX SUPPLY BALANCE FOR RICE FOR THE CANARY ISLANDS FOR THE MARKETING PERIOD 1 JULY 1997 TO 30 JUNE 1998 (tonnes) Product (CN code) Canary Islands Milled rice 1006 30 12 600 Broken rice 1006 40 2 600